Exhibit 10.1

REGISTRATION AGREEMENT

THIS REGISTRATION AGREEMENT (“Agreement”) is made as of the 26th day of March,
2009, by and between The Princeton Review, Inc., a Delaware corporation (the
“Company”), and John S. Katzman (the “Holder”).

RECITALS:

WHEREAS, the Company and the Holder wish to memorialize their agreement with
respect to the registration on Form S-3 of 2,000,000 shares of the Company’s
common stock held by the Holder (the “Shares”);

NOW, THEREFORE, the parties hereby agree as follows:

1. Definitions. For purposes of this Agreement:

1.1 “Common Stock” means shares of the Company’s common stock, par value $0.01
per share.

1.2 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

1.3 “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

1.4 “Holder” is defined in the Preamble.

1.5 “SEC” means the Securities and Exchange Commission.

1.6 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

1.7 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of the Shares, and fees and
disbursements of counsel for the Holder.

2. Registration and Suspension. The Company covenants and agrees that (in
accordance with the provisions described below) the Company shall file with the
SEC a Form S-3 registration statement with respect to the Shares as soon as
practicable following the Company’s filing with the SEC of its Annual Report on
Form 10-K, subject to the limitations set forth in this Section 2.
Notwithstanding the foregoing obligations, if the Company furnishes to the
Holder a certificate signed by the Company’s chief executive officer or chief
operating officer stating that in the good faith judgment of such officer it
would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would (i) materially interfere with a



--------------------------------------------------------------------------------

significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) be materially detrimental to the Company and its
stockholders for such registration statement to be filed and it is therefore
necessary to defer the filing of such registration statement, then the Company
shall have the right to defer taking action with respect to such filing, and any
time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly.

2.1 Obligations of the Company. The Company shall:

(a) prepare and file with the SEC (at the time described above) a registration
statement with respect to the Shares and use its commercially reasonable efforts
to cause such registration statement to become effective and, upon the request
of the Holder, keep such registration statement effective for a period of up to
sixty (60) days or, if earlier, until the distribution contemplated in the
registration statement has been completed;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c) furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, as required by the Securities Act, and such other
documents as the Holder may reasonably request in order to facilitate his
disposition of his Registrable Shares;

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
Holder; provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

(e) notify the Holder, promptly after the Company receives notice thereof, of
the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

(f) after such registration statement becomes effective, notify the Holder of
any request by the SEC that the Company amend or supplement such registration
statement or prospectus.

2.2 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Shares that the Holder shall furnish to the Company such information regarding
himself, the Shares, and the intended method of disposition of such securities
as is reasonably required to effect the registration of the Shares.



--------------------------------------------------------------------------------

2.3 Expenses of Registration. All expenses (including Selling Expenses) incurred
in connection with this Agreement, the registration, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the fees and disbursements of counsel for the Holder shall be borne
and paid by the Holder.

2.4 Reports Under Exchange Act. With a view to making available to the Holder
the benefits of any rule or regulation of the SEC that may during the
registration period described above permit the Holder to sell securities of the
Company to the public pursuant to a registration on Form S-3, the Company shall:

(a) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and

(b) furnish to the Holder forthwith upon request during the registration period
described above (i) to the extent accurate, a written statement by the Company
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3; and (ii) such other information as may be reasonably requested in
availing the Holder of any rule or regulation of the SEC that permits the
selling of any such securities pursuant to Form S-3.

2.5 Confidentiality. The Holder agrees that he will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor his
investment in the Company) any confidential information obtained from the
Company pursuant to the terms of this Agreement (including notice of the
Company’s intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section 2.5 by such Holder), (b) is or has been
independently developed or conceived by the Holder without use of the Company’s
confidential information, or (c) is or has been made known or disclosed to the
Holder by a third party without a breach of any obligation of confidentiality
such third party may have to the Company; provided, however, that the Holder may
disclose confidential information (i) to his attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring his investment in the Company; or (ii) as
may otherwise be required by law, provided that the Holder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure.

2.6 Ownership of Shares. The Holder is the record and beneficial owner of the
Shares, free and clear of any lien, claim or encumbrance and has the full power
and authority to transfer them without the consent of any third party.

3. Miscellaneous.

3.1 Successors and Assigns. The rights and obligations under this Agreement may
not be assigned by either party without the prior written consent of the other
party.

3.2 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement, shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of New York, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.



--------------------------------------------------------------------------------

3.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.4 Notices. All notices, requests, and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given, delivered and received (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not so confirmed, then on
the next business day; (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (iv) one
(1) business day after the business day of deposit with a nationally recognized
overnight courier, specifying next-day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at their
addresses as set forth on the books and records of the Company, or to the
principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Section 3.4.

3.5 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

3.6 Cooperation. The Company and the Holder shall cooperate with one another in
(a) taking any actions by or in respect of, or making any filings with, any
governmental body, agency official or authority and (b) executing and delivering
such other documents, certificates, agreements and other writings as may be
necessary or desirable, in each case in connection with the consummation of the
transactions contemplated by this Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE PRINCETON REVIEW, INC. By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   COO and CFO Address:   111 Speen Street  
Framingham, MA 01701 HOLDER:

/s/ John S. Katzman

John S. Katzman